@ FILED

 

Too . dostice L cepa F Mrahete i 1 SAY Market
BSA Bankr ‘ase St 6th Fleer

wilmington bE
7 AKO]
After reading the -26-ga) Als report
] Strongly Support All the advice given
rom my attorneys Too move foward To
octelly hold those predators of the BSA
Oecountable for Couh and every ehi\d \n
@ | hich had been abruisged Under their care.
| LL my self ama Victim.

p150 an Serra Survivor [turn day by
Gay with an hiden Secret thar im. regretting,
for The rest of my life,
SO | Strongly beliewe That the Bsh Should |
pry to their Polleet for There neglect -
which have harmed so MBN

y Ves.eveh _
PS Adolts we stil Softe. Great v

zz

   
 

 

 
 

Or re —_.

“HOR ZZ NEW YORK#Y. 260

SMAY.2021 PM Aq4
Te Justice havri Siversteiy,
Lo BAY Market s+
20 1 Floor Wilmington DE
19 Fo]

MUbEibasl aah Pa tdejeye tala fiafig

 

 

 

 
